IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BETTY WRIGHT,                                  :   No. 503 MAL 2021
                                               :
                    Petitioner                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
TOWNSHIP OF BRISTOL,                           :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

     AND NOW, this 8th day of February, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.